In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus. Upon consideration thereof,
IT IS ORDERED by the court that petitioner’s application for a writ of habeas corpus is granted as to petitioner’s claim of denial of right to bail and the writ is allowed for petitioner’s claim of denial of right to bail.
IT IS FURTHER ORDERED that respondent shall make due return of the writ on or before September 6, 1994, as prescribed by R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.
Resnick and Pfeifer, JJ., dissent.